Citation Nr: 1022374	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-49 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to accrued benefits on the basis of a claim of 
clear and unmistakable error (CUE) in a prior rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty for more than 23 years, 
including service in the Republic of Vietnam, with periods of 
active service from January 1943 to February 1946, from 
February 1946 to April 1951, and from October 1954 to May 
1967.  The Veteran died in August 2001, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which found that there was not clear and 
unmistakable error in denying the appellant's claim for 
accrued benefits.  

In a September 2009 Statement of the Case (SOC), the RO 
characterized the issue as entitlement to accrued death 
benefits to include a contention of CUE in an August 2008 
rating decision.  The Board has recharacterized the issue to 
more accurately reflect the issue on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, no claims of service 
connection for residuals of Agent Orange exposure were 
pending.

2.  A January 1997 rating decision, which did not adjudicate 
the issue of service connection for residuals of Agent Orange 
exposure, was supported by the evidence then of record and 
was consistent with the law and regulations then in effect.


CONCLUSION OF LAW

The September 2001 rating decision denying accrued benefits 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5109A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(a), 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined. The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim. The VCAA and its implementing 
regulations, codified in part at 38 C.F.R. § 3.159, are not 
applicable to clear and unmistakable error claims. See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).

II.  Analysis

The appellant is seeking accrued benefits.   

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years.  In Jones v. West, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that a surviving spouse is entitled to accrued 
benefits only where a Veteran "had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision." 136 F.3d 1296, 
1299 (Fed. Cir. 1998); see also 38 C.F.R. § 3.1000.

Here, the RO originally denied the appellant's claim for 
accrued benefits in September 2001 based on a determination 
that the Veteran was not owed any service connection 
disability benefits at the time of his death.  The appellant 
now contends, to the contrary, that the Veteran did, in fact, 
submit a claim of service connection for residuals of Agent 
Orange exposure, during his lifetime.  The appellant further 
asserts that the claim was unadjudicated and remained pending 
at the time of the Veteran death.  This failure to adjudicate 
the Veteran's service connection claim, according to the 
appellant, was CUE, and, therefore, it was CUE to deny her 
claim for accrued benefits in September 2001.  

The Board points out that under the provisions of 38 C.F.R. 
§ 3.105(a), previous determinations that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  A claim of CUE is a form of 
collateral attack on an otherwise final rating decision by a 
VA regional office.  See Disabled Am. Veterans v. Gober, 234 
F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) 
either the correct facts, as they were known at that time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the outcome would have been manifestly different 
if the error had not been made; and (3) the error was based 
on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  In other words, the error must be of a type 
that is outcome-determinative, and subsequently developed 
evidence may not be considered in determining whether an 
error existed in the prior decision. See Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999). 
 
The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

Hence, a disagreement with how VA evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 
Moreover, a failure on the part of the RO to fulfill its 
statutory duty to assist a Veteran with the development of 
facts pertinent to a claim does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

Here, the appellant's claim must be denied for three reasons.  

First, courts have held that a survivor, such as the 
appellant, may not seek correction of a prior VA decision on 
the basis of CUE.  See Haines v. West, 154 F.3d 1298, 1301 
(Fed. Cir. 1998).  In other words, the appellant does not 
have standing to raise a claim of CUE attacking the RO's 
failure to adjudicate an alleged claim of service connection 
for residuals of Agent Orange exposure made by the Veteran 
during his lifetime.  Moreover, the Veteran did not have a 
CUE motion pending at the time of his death.  Accordingly, 
the appellant may not now raise a freestanding CUE motion.  
See id.; Rodgers v. Nicholson, 21 Vet. App. 64 (2006).

Correspondingly, the Board reiterates that a claim of CUE is 
a form of collateral attack on an otherwise final rating 
decision by a VA regional office.  See Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).   Here, the RO did not, 
during the Veteran's lifetime, issue a rating decision 
addressing the issue of service connection for residuals of 
Agent Orange exposure.  There is, in other words, no final 
determination as contemplated by the statute and regulation 
to be attacked as containing clear and unmistakable error.  
See id. ; see also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  
Without a rating decision at which the appellant's collateral 
attack may be directed, her CUE claim is without legal merit.  

The Board recognizes that the appellant, essentially, is 
attacking a January 1997 RO decision, which denied the 
Veteran's claim for a nonservice-connection pension, but did 
not address the issue of entitlement to service connection 
for residuals of Agent Orange exposure.  The appellant 
contends that the January 1997 rating decision should have 
addressed a claim of service connection.  The Board finds 
that CUE has not been demonstrated.  

Generally, VA must develop all issues raised upon a liberal 
and sympathetic reading of a claim.  See Ingram v. Nicholson  
21 Vet. App. 232, 56 (2007).  Moreover, a claim by a Veteran 
for a VA pension "may be" treated as a simultaneous claim 
for service connection and vice versa.  This determination is 
dependent on the contents of the application and the 
supporting evidence submitted with the application.  See 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (citing Willis 
v. Brown, 6 Vet. App. 433, 435 (1994)).  

Here, the record shows that in October 1996, the RO received 
an Application for Compensation or Pension (VA Form 21-526) 
from the Veteran.  Even upon a sympathetic reading, however, 
the Veteran's October 1996 application, plus the supporting 
documentation, makes clear that it was his intention to apply 
only for a nonservice-connected pension.  

In particular, page 2 of Form 21-526 instructed the Veteran 
to "skip items 19, 20 and 21 [asking for information 
regarding any in-service treatment for a claimed disability] 
if you are not claiming compensation for a service-connected 
disability."  The Veteran left items 19, 20, and 21 blank.  
This omission on Form 21-526 makes clear that the Veteran did 
not desire to seek service connection for his claimed 
disabilities.  In addition, the appellant herself attached a 
statement with the Veteran's October 1996 Form 21-526.  She 
specifically wrote that the Veteran was "completing the 
attached papers for consideration of non-service connected 
disability" benefits.  The appellant in her October 1996 
letter went on to discuss the Veteran's medical history, 
including during his service.  

Although the appellant submitted an article discussing the 
entitlement of some Veterans and their dependents to 
retroactive VA compensation benefits in cases where claims of 
service connection for disabilities asserted as due to Agent 
Orange exposure were previously denied, here, because no 
claim of service connection for a disability later associated 
with Agent Orange exposure was previously denied, the 
provisions of 38 C.F.R. § 3.816 (2009) are not applicable.

In summary, the Board finds that when considering the 
omission in the Veteran's Form 21-526, together with the 
appellant's specific indication that he was seeking a 
nonservice-connected pension, it is at least debatable that 
the Veteran did not intend to seek service connection for the 
claimed disabilities.  This issue, in other words, is a 
disagreement regarding how the facts known at the time were 
evaluated, which is not sufficient to rise to the level of 
CUE.  See Luallen, 8 Vet. App. at 95.  Accordingly, the 
appellant's CUE claim is without merit.  

The Board recognizes that the appellant wrote in an August 
2009 statement that the Veteran also submitted a claim for 
service connection in 1994.  The claims file, however, 
contains no correspondence from the Veteran between the years 
of 1974 and 1996.  In fact, the appellant in August 2009 
submitted copies of numerous documents to support her current 
claim.  None of these documents, however, shows that the 
Veteran previously filed a claim for service connection in 
1994.  To the contrary, all of these documents were submitted 
as part of his October 1996 claim for nonservice-connected 
pension benefits.  

In summary, the appellant's claim for accrued benefits must 
be denied because there was not clear and unmistakable error 
in the RO's September 2001 rating decision finding that the 
Veteran did not have a claim pending at the time of his 
death.  Jones, 136 F.3d at 1299.  

In making this determination, the Board wishes to emphasize 
that there is no doubt from review of the record that the 
Veteran rendered more than 23 years of honorable and faithful 
service throughout his lifetime.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

The claim of clear and unmistakable error in the September 
2001 rating decision, which denied the appellant's claim for 
accrued benefits, is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


